—In a negligence action to recover damages for personal injuries, etc., arising out of a two-car collision at an intersection, plaintiffs appeal from an order of the Supreme Court, Westchester County, entered March 10, 1978, which denied their motion for partial summary judgment. Order affirmed, with $50 costs and disbursements. It is true that defendants’ version of the events is far from convincing. However, since triable issues of fact are raised by the affidavits submitted by defendants, we are precluded from finding them liable as a matter of law. Martuscello, J. P., Damiani, Margett and O’Connor, JJ., concur.